Court of Appeals, State of Michigan

                                              ORDER
                                                                          Michael]. Riordan
In re I Messer Minor                                                        Presiding Judge

Docket No.    325375                                                      Pat M. Donofrio

LC No.        14-001013-NA                                                Jane M. Beckering
                                                                            Judges


                The Court orders that the opinion issued in this case is hereby AMENDED to correct a
clerical error. The opinion is corrected to read June 16, 2015 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               JUN 2 9 2015
                                       Date